                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF KENTUCKY
                    CENTRAL DIVISION AT FRANKFURT


CIVIL ACTION NO. 3:18-cv-27 (WOB)

KENTUCKY RETIREMENT SYSTEMS                                      PLAINTIFF


VS.                    MEMORANDUM OPINION AND ORDER


BAY HILLS CAPITAL MANAGEMENT, ET AL.                             DEFENDANTS

       This case is before the Court on Plaintiff’s Motion for

Attorney Fees (Doc. 35). This Court remanded the case on August

22, 2019, finding that there was no diversity jurisdiction and

that there was no substantial question of federal law presented.

Plaintiff now argues that the Court should award it fees and costs

associated with Defendants’ removal efforts because there was no

objectively reasonable basis for removing the suit to federal court

and removal was a delay tactic intended to bog down the proceedings

in    Kentucky   so   that   Defendants   could   litigate   a    suit   they

preemptively filed in Delaware.

       For the reasons stated below, the Court agrees with Plaintiff

and GRANTS the Motion for Attorney Fees.

                 I.   Factual and Procedural Background

       This case started toward litigation when Plaintiff notified

Defendants of its intent to relieve them of their administrative
responsibilities due to alleged improper actions and material

breaches of the parties’ partnership agreements. (Doc. 1-2, ¶¶

130-143). The partnership agreements had a sixty-day notice-to-

cure period during which Defendants could attempt to cure alleged

defects. (Id. ¶ 128). Rather than attempt to cure, Defendants chose

to    sue   Plaintiff        in     the     Delaware          Chancery         Court      seeking    a

declaration that they had done nothing wrong. (Id. ¶ 129).

       After   the     cure       period       expired,         Plaintiff             filed   suit   in

Franklin County Kentucky and soon after filed a motion for a

preliminary injunction. Defendants removed this action on the eve

of the preliminary injunction hearing. Plaintiff then filed a

timely Motion to Remand in June 2018, along with a Motion to

Expedite Briefing and Consideration of that motion (Docs. 4, 5).

       On August 22, 2019, this Court granted Plaintiff’s Motion to

Remand, finding that there was no basis for either federal question

or diversity jurisdiction. (Doc. 34). Plaintiff now argues that

Defendants’ attempt to remove the Franklin County action had no

objectively reasonable support in law and was an attempt to stall

the    Franklin      County        action        so     that       Defendants’           pre-emptive

Delaware suit could proceed. Plaintiff asks the Court to award it

fees and costs associated with the removal.

                                        II.      Analysis

       District courts have considerable discretion in determining

whether to award attorney’s fees under Section 1447(c). A district

                     Kentucky Retirement Systems v. Bay Hills Capital Mgmt., et al.
                                        OPINION AND ORDER
                                                -2-
court can award attorney’s fees if either of two criteria is met.

First, the district court can award attorney’s fees where the

removing party “lacked an objectively reasonable basis for seeking

removal.” Martin v. Franklin Capitol Corp., 546 U.S. 132, 141

(2005). Second, the district court can award attorney’s fees if it

concludes that “unusual circumstances” pertaining to the removal

justify a fee award even though there may have been an objectively

reasonable basis for seeking removal. Id. This test recognizes the

desire to deter removals sought for the purpose of prolonging

litigation   and      imposing         costs       on     the      opposing         party,    while

upholding Congress’ basic decision to afford a defendant a right

to remove as a general matter. Id.

     A. Defendants Lacked an Objectively Reasonable Basis                                       for
        Removing Based on Federal Question Jurisdiction

     In   arguing       that      federal         question          jurisdiction        existed,

Defendants   asserted         that       Plaintiff’s            claims       depended        upon   a

resolution of a substantial question of federal law. In support of

that contention, Defendants insist that there must be a substantial

question because Plaintiff submitted additional authority on the

issue during briefing and the Court devoted several pages to

analyzing the issue in its Order on the motion to remand.

     While the Court thoroughly addressed the issue in its Order,

the length of its analysis does not render Defendants’ position

reasonable. The Court’s reasoning can in fact be easily summarized.


                   Kentucky Retirement Systems v. Bay Hills Capital Mgmt., et al.
                                      OPINION AND ORDER
                                              -3-
The Sixth Circuit’s decision in Mikulski v. Centerior Energy Corp.,

501   F.3d   555    (6th      Cir.       2007),       identified           four          factors   for

determining whether there is a substantial question of federal

law. Id. at 570. Those factors include (1) whether the case

involves a federal agency; (2) whether the federal question is

important; (3) whether a decision on the federal question will

resolve the case; and (4) whether a decision as to the federal

question will control numerous other cases. Id.

      Plaintiff argues that there is no substantial question of

federal law because this case involves claims for breach of

contract and fiduciary duty and merely mentions that Defendants’

conduct amounted to a violation of the Investor Advisory Act

(“IAA”), which the parties had incorporated into the contracts as

the   requisite     standard          of     care.       (Doc.        35-1,         at    6-9).    And

determining whether Defendants violated that standard of care is

a fact-bound and situation-specific issue that the Supreme Court

has said is insufficient to establish federal “arising under”

jurisdiction.

      Even though Plaintiff was not bringing a claim under the IAA,

Defendants maintain that the courts would have to interpret and

apply the federal statute in order to resolve the case. (Doc. 36,

at 7-8). The Court disagrees.

      There is no substantial question of federal law because the

Complaint did nothing more than mention that Defendants’ conduct

                   Kentucky Retirement Systems v. Bay Hills Capital Mgmt., et al.
                                      OPINION AND ORDER
                                              -4-
may have amounted to a violation of the IAA. And it mentioned the

IAA only because the parties incorporated compliance with the IAA

into the relevant contracts as a standard of care. Moreover,

determining whether Defendants’ conduct violated the IAA would be

a fact-intensive inquiry that would not require a court to answer

a pure question of federal law that would govern other cases. See

Empire Healthchoice Assur., Inc. v. McVeigh, 547 U.S. 677, 700

(2006) (finding no substantial question where dispute did not

present a nearly pure issue of law that would govern other cases).

       Further, answering the federal question would not resolve the

case. Plaintiff cited Defendants’ alleged breach of the IAA as one

of four possible reasons for removing Defendants from their role

as    administrators.       And      it     is    well      established             that    a    claim

supported by alternative theories in a complaint cannot arise under

federal law unless resolving the issue of federal law is essential

to    each   of   those     theories.          See      Christianson           v.    Colt       Indus.

Operating     Corp.,       486      U.S.         800,      810      (1988);          Merrell      Dow

Pharmaceuticals Inc. v. Thompson, 478 U.S. 804, 813 (1986) (“The

mere presence of a federal issue in a state cause of action does

not    automatically         confer         federal         question           jurisdiction.”);

Warthman v. Genoa Twp. Bd. of Trs., 549 F.3d 1055, 1064 (6th Cir.

2008) (noting that a reference to a federal law should be read in

context to ascertain whether the reference states a federal cause

of action or simply supports an element of a state claim).

                   Kentucky Retirement Systems v. Bay Hills Capital Mgmt., et al.
                                      OPINION AND ORDER
                                              -5-
     Because Defendants failed to show that any one of the above

factors weighs in favor of concluding that there is a federal

question, they could not have possessed an objectively reasonable

belief that there existed a substantial question of federal law.

     B. Defendants Lacked an Objectively Reasonable                             Basis   for
        Removing Based on Diversity Jurisdiction

     Defendants    argue        that       removal         was       reasonable   because

Plaintiff held itself out as a “corporate resident” of Kentucky

and not as an arm of the state, implying that there were reasonable

grounds for removing based on diversity jurisdiction. (Doc. 36, at

5-7). Defendants’ position that there was diversity jurisdiction

is premised on a twenty-five-year-old case where the Kentucky

Retirement System failed to protest removal to federal court and

the court did not address the issue and remand the case under its

own volition. (See Doc. 36 Ex. 1).

     In light of more recent precedent from the Kentucky Supreme

Court, Defendants’ argument lacks merit. In 2013, the Kentucky

Supreme Court concluded that it is “abundantly clear that the

Kentucky Retirement System is an arm, branch, or alter ego of the

state.” Commonwealth v. Kentucky Ret. Sys., 396 S.W.3d 833, 837

(Ky. 2013). And the Supreme Court has held that if a political

subdivision or state agency is simply the arm or alter ego of the

State, then the agency cannot be deemed a citizen of the state for




               Kentucky Retirement Systems v. Bay Hills Capital Mgmt., et al.
                                  OPINION AND ORDER
                                          -6-
diversity purposes. Moor v. Alameda Cnty., 411 U.S. 693, 717-18

(1973).

      While Defendants further insist that Plaintiff held itself

out   as   a    “corporate            resident         of     Kentucky”          in     its   verified

Complaint, it did no such thing. Plaintiff merely alleged that it

was a resident of Franklin County for venue purposes and never

once referred to itself as a “corporate resident.” (Compl. [1-2]

¶¶ 4, 17). Defendants’ arguments concerning diversity jurisdiction

are thus objectively unreasonable.

      C. There Were Unusual Circumstances Surrounding Defendants’
         Removal Efforts

      Finally, though removal was timely, unusual circumstances

surrounded it. Removing for the purpose of prolonging litigation

and imposing costs on the opposing party qualifies as an unusual

circumstance that justifies the award of fees. Forever Recovery,

Inc. v. Township of Pennfield, 606 F. App’x 279, 284 (6th Cir.

2015).

      When Defendants received notice to cure from Plaintiff, they

promptly       filed      a    preemptory           lawsuit        in     Delaware        before   the

expiration of the sixty-day cure period. When Plaintiff filed suit

in Kentucky and moved for a preliminary injunction, Defendants

filed their notice of removal on the eve of the preliminary

injunction hearing. Defendants’ actions consequently give rise to




                       Kentucky Retirement Systems v. Bay Hills Capital Mgmt., et al.
                                          OPINION AND ORDER
                                                  -7-
a reasonable inference that removal was a delay tactic intended to

stymie Plaintiff’s Kentucky lawsuit.

                                 III. Conclusion

     Based on the above, Defendants had no objectively reasonable

belief that removal was proper. And even if Defendants possessed

a reasonable belief, there were unusual circumstances that permit

an inference that Defendants attempted to remove the case as a

delay tactic. Plaintiff should thus be awarded costs and fees

associated with Defendants’ removal efforts. Accordingly, it is

ORDERED that:

     (1)Plaintiff’s Motion for Attorney Fees (Doc. 35) be GRANTED,

     (2)Plaintiff shall submit evidence detailing the fees and

        costs associated with Defendants’ removal efforts within

        THIRTY DAYS of entry of this Order,

     (3)If Defendants have objections to Plaintiff’s summary of

        fees and costs that they file those objections within

        FIFTEEN DAYS of Plaintiff’s filing.

This 22nd day of January 2020.




                Kentucky Retirement Systems v. Bay Hills Capital Mgmt., et al.
                                   OPINION AND ORDER
                                           -8-
